Appellant complains in his motion on account of the fact that the court charged on the law of principals in the commission of an offense, and contends that there was no testimony upon which such charge could be based.
Appellant's guilt was based upon the proposition of his possession of recently stolen property, and a charge on circumstantial evidence establishing his guilt, mainly of course on such possession. That he and his brother stored two quarters of a beef that the jury decided was a portion of the stolen animal, was proven. From the possession of such recently stolen beef the jury had a right to presume that he, appellant, either alone, or acting with another, had stolen and butchered this animal. "The jury may infer the stealing of the whole from the possession of a part." Branch's P. C., p. 1332, and cases there cited. We think the charge on principals was proper.
The motion for rehearing will be overruled.